Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 9/20/2022 have been acknowledged. Claims 1, 6-8, 13-27 and new claims 28-30 are pending.
	It was noted that claim 26 is different than the claim filed on 5/4/2022. The status indicator “previously presented” seems to be incorrect. To expedite persecution, claim 26 presented in amendment filed 9/20/2022 is examined in this Office action.

	Claim Objections
Claim 13 is objected to because “a compound having 2-4 cyano groups” should be changed to “the compound having 2-4 cyano groups”. 
Claim 28 is objected to because the instant claim repeats a limitation already required by parent claim 1.  The same objection is applied to claim 30 dependent on claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 13-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0288268 to Kim et al. in view of CN 1808745 to Sun (cited by Applicant; machine translation previously provided for citation).
 Regarding claims 1 and 28, Kim et al. teaches an electrochemical device, e.g. a rechargeable lithium battery, comprising a cathode, an anode, and an electrolytic solution ([0025]), wherein 
the anode comprises a carbon material, e.g. natural or artificial graphite ([0077]; [0078]; [0074]; [0085]), and a binder ([0082-84]), and 
the electrolytic solution comprises propionate ([0008]; [0013]; [0014]; [0040]) and an additive, the additive including a compound represented by Chemical Formula 1 ([0008-12]; [0016]; [0037]; [0038]) (a compound having 2-4 cyano groups) and at least one component such as fluoroethylene carbonate (a fluorocarbonate) ([0024]; [0064]).
Kim et al. does not expressly teach that the specific surface area of the carbon material is in a range of about 1.5 m2/g to about 2 m2/g. Kim et al. teaches a binder such as a styrene-butadiene rubber ([0082-84]), but does not expressly teach that the anode comprises hydroxyalkyl methylcellulose. 
Sun also relates to an electrochemical device, e.g. a lithium ion secondary battery ([0017]; [0030-34]), and teaches an anode comprising a carbon material, a binder such as styrene-butadiene rubber ([0026]), and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]), wherein the carbon material includes, for example, a natural graphite ([0018]) or an artificial graphite ([0022]), having a BET specific surface area of 3 m2/g or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed carbon material in the anode of Kim et al., motivated by the fact that both Kim et al. and Sun use similar graphite materials in the anode and Sun teaches an overlapping range of specific surface area of the carbon material. The skilled artisan would have obtained expected results applying a known element to a known product. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hydroxyalkyl methylcellulose in the anode of Kim et al., motivated by the fact that Sun demonstrates that hydroxypropyl methyl cellulose (HPMC) further improves the binding performance and stability between the negative active material and between the negative active material and the negative substrate ([0027]). The skilled artisan would have obtained expected results combining known elements. 
Regarding claim 8, Kim et al. teaches that the propionate is, e.g. propyl propionate ([0014]; [0040]), and that reads on the claimed formula 1. 
Regarding claims 13 and 15-17, Kim et al. teaches that the additive includes the compound having 2-4 cyano groups represented by Chemical Formula 1 ([0008-12]; [0016]; [0037]; [0038]) and fluoroethylene carbonate ([0024]; [0064]).
Regarding claim 14, Kim et al. teaches that the compound represented by Chemical Formula 1 may be included in an amount of about 0.05 wt % to about 10 wt % or about 1 wt % to about 5 wt % based on the total weight of the electrolyte ([0015]; [0063]) and an additive including one or more fluoroethylene carbonate, vinylethylene carbonate, succinonitrile, polysulfone, or a combination thereof, in an amount of, for example, about 0.1 wt % to about 5 wt % based on the total weight of the electrolyte ([0064]; [0065]). The content of the additive thus overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 18, Kim et al. teaches an Example 2 where the content of propyl propionate (PP) is 43 wt% (density of about 0.9 g/ml), and the additives SN and HTCN total 3 wt% based on the total weight of the electrolyte (Table 1; [0089-91]). The content of the propionate to the additive falls within the claimed range.
Regarding claim 19, Kim et al. teaches that the electrolytic solution further comprises, e.g. LiPF6 ([0022]; [0053]).
Regarding claim 20, Kim et al. teaches an electronic device ([0003-5]), comprising an electrochemical device, e.g. a rechargeable lithium battery, having a cathode, an anode, and an electrolytic solution ([0025]), wherein the anode comprises a carbon material, e.g. natural or artificial graphite ([0077]; [0078]; [0074]; [0085]), and a binder ([0082-84]), 
the electrolytic solution comprises propionate ([0008]; [0013]; [0014]; [0040]) and an additive, the additive including a compound represented by Chemical Formula 1 ([0008-12]; [0016]; [0037]; [0038]) (a compound having 2-4 cyano groups) and at least one component such as fluoroethylene carbonate (a fluorocarbonate) ([0024]; [0064]).
Kim et al. does not expressly teach that the specific surface area of the carbon material is in a range of about 1.5 m2/g to about 2 m2/g. Kim et al. teaches a binder such as a styrene-butadiene rubber ([0082-84]), but does not expressly teach that the anode comprises hydroxyalkyl methylcellulose. 
Sun also relates to an electrochemical device, e.g. a lithium ion secondary battery ([0017]; [0030-34]), and teaches an anode comprising a carbon material, a binder such as styrene-butadiene rubber ([0026]), and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]), wherein the carbon material includes, for example, a natural graphite ([0018]) or an artificial graphite ([0022]), having a BET specific surface area of 3 m2/g or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed carbon material in the anode of Kim et al., motivated by the fact that both Kim et al. and Sun use similar graphite materials in the anode and Sun teaches an overlapping range of specific surface area of the carbon material. The skilled artisan would have obtained expected results applying a known element to a known product. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hydroxyalkyl methylcellulose in the anode of Kim et al., motivated by the fact that Sun demonstrates that hydroxypropyl methyl cellulose (HPMC) further improves the binding performance and stability between the negative active material and between the negative active material and the negative substrate ([0027]). The skilled artisan would have obtained expected results combining known elements. 
Regarding claims 21, Kim et al. teaches that the electrolytic solution further comprises a non-aqueous solvent including propylene carbonate (PC) (a cyclic carbonate) ([0043]).
Regarding claims 22, Kim et al. teaches that the compound having 2-4 cyano groups includes a trinitrile compound, the compound represented by Chemical Formula 1 ([0008-12]; [0016]; [0037]; [0038]).
Regarding claims 23, Kim et al. teaches that the compound having 2-4 cyano groups includes succinonitrile ([0017]; [0024]; [0064]).
Regarding claim 24, Kim et al. teaches that the propionate includes propyl propionate ([0014]; [0040]).
Regarding claim 26, Kim et al. teaches that the propionate may be included in an amount of about 10 volume % to about 80 volume % based on the total amount of the organic solvent ([0013]; [0041]) and that the propionate includes propyl propionate ([0014]; [0040]). For example, an electrolyte composition similar to Example 2 except for 80 vol% of PP and 20 vol% of EC as the organic solvent contains about 73 wt% of PP based on the total amount of the electrolyte, falling within the claimed range.
Regarding claims 27 and 29, Kim et al. teaches an Example 2 where the content of the propionate PP is 43 wt% (Table 1; [0089-91]), which falls within the claimed range. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Sun as applied to claim 1 above, in view of US 2006/0003232 to Jung et al.
Regarding claim 6, Kim et al. teaches that the negative electrode active material includes a carbon material such as graphite ([0077]; [0078]; [0074]; [0085]), but does not expressly teach that the anode further comprises one or more of a silicon material, a silicon-carbon composite material, a silicon-oxygen material, an alloy material and a lithium-containing metal composite oxide material.
Jung et al. also relates to a lithium secondary battery and teaches an anode comprising a negative active material that may include carbonaceous materials such as graphite and may also comprise a metal capable of alloying with lithium, and a mixed material comprising the carbonaceous material and the alloying metal. Nonlimiting examples of metals capable of alloying with lithium include Al, Si, Sn, Pb, Zn, Bi, In, Mg, Ga, Cd, Ge, and similar metals (abstract; [0016]; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed anode in the electrochemical device of Kim et al., motivated by the fact that Jung et al. demonstrates at least one combination of known negative electrode active materials such as a mixed material comprising the carbonaceous material and the alloying metal ([0023]) and so the skilled artisan would have obtained expected results combining known elements to produce a known product.
Regarding claim 7, Kim et al. and Sun do not expressly teach that the hydroxyalkyl methylcellulose is selected from one or more of hydroxyalkyl methylcellulose sodium and hydroxyalkyl methylcellulose lithium, and the alkyl has 1-8 carbon atoms.
Jung et al. teaches that a water-soluble thickener may include a cellulose-based compound such as hydroxypropylmethyl cellulose-alkali metal salt. The alkali metal in the cellulose-alkali metal salt is selected from the group consisting of Na, K, or Li ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed hydroxyalklyl methylcellulose in the electrochemical device of Kim et al., motivated by the fact that Jung et al. teaches that the cellulose-alkali metal salt prevents reduction of both the electron conduction path and the ionic conduction path and also prevents increases in the internal resistance of the battery. In the absence of an alkali metal salt, such increases in the internal resistance of the battery would occur due to the use of the non-conductive material of the cellulose compound and a water soluble binder. Prevention of the increase in the internal resistance of the battery is important because such an increases results in the rapid deterioration of the discharge characteristics ([0025]). The skilled artisan would have obtained expected results applying a known element to a known product.

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of Sun and US 2012/0308881 to Tokuda et al.
Regarding claims 25 and 30, Kim et al. teaches an electrochemical device, e.g. a rechargeable lithium battery, comprising a cathode, an anode, and an electrolytic solution ([0025]), wherein 
the anode comprises a carbon material, e.g. natural or artificial graphite ([0077]; [0078]; [0074]; [0085]), and a binder ([0082-84]), and 
the electrolytic solution comprises a lithium salt ([0022]; [0053]), propyl propionate ([0014]; [0040]), and an additive, the additive including fluoroethylene carbonate (a fluorocarbonate) ([0024]; [0064]) and at least one component such as polysulfone (a sulfur-oxygen double bond-containing compound) ([0024]; [0064]).
Kim et al. does not expressly teach that the specific surface area of the carbon material is in a range of about 1.0 m2/g to about 3.0 m2/g. Kim et al. teaches a binder such as a styrene-butadiene rubber ([0082-84]), but does not expressly teach that the anode comprises hydroxyalkyl methylcellulose. 
Sun also relates to an electrochemical device, e.g. a lithium ion secondary battery ([0017]; [0030-34]), and teaches an anode comprising a carbon material, a binder such as styrene-butadiene rubber ([0026]), and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]), wherein the carbon material includes, for example, a natural graphite ([0018]) or an artificial graphite ([0022]), having a BET specific surface area of 3 m2/g or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed carbon material in the anode of Kim et al., motivated by the fact that both Kim et al. and Sun use similar graphite materials in the anode and Sun teaches an overlapping range of specific surface area of the carbon material. The skilled artisan would have obtained expected results applying a known element to a known product. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hydroxyalkyl methylcellulose in the anode of Kim et al., motivated by the fact that Sun demonstrates that hydroxypropyl methyl cellulose (HPMC) further improves the binding performance and stability between the negative active material and between the negative active material and the negative substrate ([0027]). The skilled artisan would have obtained expected results combining known elements. 
Finally, Kim et al. teaches a lithium salt such as LiPF6 ([0022]; [0053]), but does not expressly teach that the electrolytic solution comprises LiPO2F2.
Tokuda et al. also relates to a nonaqueous electrolyte secondary battery and teaches that the electrolyte can contain one or more lithium salt other than LiPF6, for example, LiPO2F2 ([0091]; [0093]; [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included LiPO2F2 in the electrolytic solution of Kim et al., motivated by the fact that Tokuda et al. teaches that LiPO2F2 is one of the preferred lithium salts that have the effect of improving output characteristics, high-rate charge/discharge characteristics, high-temperature storability, cycle characteristics, etc. ([0102]). The skilled artisan would have obtained expected results combining known elements. 

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. Regarding independent claims 1 and 20, Applicant amended the claims with a limitation reciting “wherein the specific surface area of the carbon material is in a range of about 1.5 m2/g to about 2 m2/g” and argued about criticality and unexpected results of the claimed range from Page 9 to 11 of the remarks. Applicant argued that Sun, which teaches a carbon material having a BET specific surface area of 3 m2/g or less and the specific area of negative pole graphite particles being as small as possible, fails to teach to limit the specific surface area of the carbon materials to the claimed range. Applicant indicated on Page 11 that combining the carbon material having the claimed specific surface area with a specific type of anode adhesive and an electrolytic solution solvent can produce results not disclosed by Sun or other applied prior arts.
The Examiner is not persuaded. The Examiner maintains that the fact that Sun teaches a BET specific surface area of 3 m2/g or less overlaps with the claimed range. Even if Sun teaches the specific area of negative pole graphite particles being as small as possible as asserted by Applicant, this is not evidence that Sun’s range does not meet the claim limitation. The taught range can be small relative to other materials having a specific surface area of hundreds of m2/g. Furthermore, Applicant’s specification, for example, Page 2 (less than or equal to about 3 m2/g), and the current claim 25 (about 1.0 m2/g to about 3.0 m2/g) disclose wider ranges than claimed. This suggests that in Applicant’s invention, any of these ranges work the same, thus absent unexpected results. Moreover, the alleged benefits from the combination of elements in the present invention discussed on Page 11 of the remarks do not directly prove unexpected results attributed to the claimed specific surface area. Therefore, Applicant’s position about the claimed range being critical or producing unexpected results is not supported.
Applicant’s arguments with respect to claim 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claim with the limitation LiPO2F2. In response, the Examiner has added a newly discovered reference to Tokuda. Applicant pointed out the improvement of adding a lithium salt such as LiPO2F2 on Page 12. However, it is known in the prior arts such as Tokuda to use more than one lithium salt in the electrolyte including the claimed salt. The combination of applied references renders the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725